DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered:
the dryer system of claim 11;
the curing system of claim 11;
the motor of claim 11;
the motorized infeed of claim 11;
the ink pump of claim 11;
the ink temperature control of claim 11;
the plurality of printing units of claim 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 11 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the specification fails to disclose the steps or structure for how any of the adjusting, readjusting, or automatically setting steps are performed. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 12, the specification fails to disclose the steps or structure for how any of the comparing, outputting, providing a warning, predicting, and cleaning steps are performed. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the lack of disclosure of how to perform the recited steps and the structure necessary to perform the recited steps makes the scope of the claim indefinite.
Regarding claim 12, the lack of disclosure of how to perform the recited steps and the structure necessary to perform the recited steps makes the scope of the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitelaw et al., US 2010/0011978 A1 (hereinafter Whitelaw).
Regarding claim 1, Whitelaw teaches a printing machine, comprising:
a printing roll for carrying a printing forme (18, Fig. 1);
an anilox roll for inking the printing forme (16, Fig. 1);
a machine-readable ID assigned to said anilox roll (“The anilox roller 16 may have a similar construction as the printing cylinder 18, including an RFID chip 96,” ¶ 0099);
a sensor for detecting said ID (52a, Fig. 1); and
a computer retrieving data stored in a digital memory in relation to said ID detected from said digital memory (40, 50, Fig. 1), said computer performing adjustments on the printing machine based on said ID being read or said retrieved data (“As another option, the RFID chip may be programmed already in the manufacturing process for the anilox roller and may include such data as cell count angle and cell volume, all which are transferred to the printing machine and displayed for operator information and possible offset adjustments to the calculated printing position with respect to the impression adjustment,” ¶ 0099).
Regarding claim 2, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein said digital memory is a memory of said computer (“The control unit 50 further includes a memory 84,” ¶ 0088).
Regarding claim 3, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein said data is stored in at least one file in said digital memory (files are how data is stored in a digital memory).
Regarding claim 4, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein said data is stored in a database in said digital memory (a database is how files are stored in a digital memory).
Regarding claim 5, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein said ID is disposed on said anilox roll (“The anilox roller 16 may have a similar construction as the printing cylinder 18, including an RFID chip 96,” ¶ 0099).
Regarding claim 8, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein said printing roll is a flexographic printing cylinder (“The roller to be adjusted may for example be a printing cylinder or sleeve in a flexographic or gravure or offset printing press, or an anilox roller in a flexographic printing press,” ¶ 0002).
Regarding claim 9, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein said ID is a readable RFID (“The anilox roller 16 may have a similar construction as the printing cylinder 18, including an RFID chip 96,” ¶ 0099).
Regarding claim 10, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches a chamber-type doctor for supplying said anilox roll or said anilox sleeve with printing ink (“the anilox roller 16 is inked by means of an ink fountain and/or a doctor blade chamber,” ¶ 0061).
Regarding claim 11, Whitelaw teaches a method for adjusting a printing machine, the method comprising:
providing a printing machine according to claim 1 (as set forth in the rejection of claim 1 above); and making at least one adjustment as follows:
at least one of presetting or adjusting or changing a position of AS/BS positioning of said anilox roll or said anilox sleeve relative to said printing roll by using a geometric shape of said anilox roll or said anilox sleeve for at least one of presetting or adjusting or changing a printing pressure and at least one of a distance or a position or a pressure between said anilox roll or said anilox sleeve and said printing roll (“On the other hand, in case of a printing cylinder or an anilox roller for flexographic printing, for example, the information on the overall geometrical shape of the roller surface, possibly in combination with the ratio between elevated (printing) and recessed (non-printing) surface portions, permits to derive a set value for the optimal pressure with which the roller is pressed against a co-operating part of the printing machine,” ¶ 0013).
Regarding claim 12, Whitelaw teaches a method for adjusting a printing machine, the method comprising: providing a printing machine according to claim 1 (as set forth in the rejection of claim 1 above); and
taking at least one measure as follows: comparing said anilox rolls or said anilox sleeves used in each printing unit by using a memory for print jobs upon carrying out repeated jobs (“A particularly useful application of the invention is the change of a print job "on the fly". That means that, for example, when a printing press has ten colour decks of which only five are used for a running print job, the remaining five colour decks can be prepared for the next job by mounting suitable rollers, while the printing press is running. In this context, it should be noted that so-called access systems have been developed which permit to safely access the printing cylinders, anilox rollers and the like of a printing press and to exchange the same while the machine is running. When the new rollers have been mounted, the set data are read from the pertinent RFID chips, the side register and the longitudinal register are adjusted while the rollers are at standstill and are still shifted away from the web, and then a simple command is sufficient to lift-off the printing cylinders that have heretofore been operative and to shift the printing cylinders of the five new colour decks to the pre-calculated set positions, so that images of the new job will instantaneously be printed onto the running web in good quality,” ¶ 0037).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Whitelaw in view of Whitelaw et al., US 2009/0229480 A1 (hereinafter 480).
Regarding claim 6:
Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. 
Whitelaw does not teach wherein said ID is disposed on a body assigned to said anilox roll or to said anilox sleeve.
480 teaches a flexographic printing machine (Fig. 1) having an anilox roller (16, Fig. 1) with a magnetic reference mark (“If necessary, it would also be possible to provide a magnetic reference mark in the anilox roller 16, so that the angular position of the anilox roller could be calibrated,” ¶ 0061).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Whitelaw to include a magnetic reference mark on the anilox roller, because 480 teaches that such a magnetic mark is advantageous for calibrating the angular position of the anilox roller, thereby resulting in wherein said ID is disposed on a body assigned to said anilox roll or to said anilox sleeve.
Regarding claim 7, the combination of Whitelaw and 480 renders obvious the invention of claim 6, as set forth in the rejection of claim 6 above. the combination of Whitelaw and 480 also teaches wherein said body is magnetic (480: “If necessary, it would also be possible to provide a magnetic reference mark in the anilox roller 16, so that the angular position of the anilox roller could be calibrated,” ¶ 0061).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitelaw et al., US 2010/0313775 A1, discloses a  printing press includes at least one exchangeable cylinder (10, 12) that is rotatably supported in a machine frame, a movable bearing member (18) forming part of a bearing (44) for the exchangeable cylinder (12), and a sensor head (26, 28, 30) that is capable of receiving signals from a signaling device (22, 24, 32) that is mounted on one of the cylinders (10, 12) of the printing press, and the sensor head (26, 28, 30) is mounted on the movable bearing member (18) and is arranged to receive the signals from a signaling device (22, 24, 32) at least when the bearing member (18) is in a predetermined position, but without all of the particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
15 December 2022


/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853